DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending in the application.

Priority
This application is a divisional application of U.S. non-provisional application no. 16/798,733, filed on February 24, 2020, which is a divisional application of U.S. non-provisional application no. 15/562,957, filed on September 29, 2017, now U.S. Patent 11,154,594, which is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2016/026656, filed on April 8, 2016, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application no. 62/145,587, filed on April 10, 2015.
This application is also a continuation application of U.S. non-provisional application no. 15/562,957, filed on September 29, 2017, now U.S. Patent 11,154,594, which is filed under 35 U.S.C. 371 as a national stage of international application PCT/US2016/026656, filed on April 8, 2016, which claims domestic priority under 35 U.S.C. 119(e) to U.S. provisional application no. 62/145,587, filed on April 10, 2015.

Information Disclosure Statement


The IDS filed on May 6, 2021 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

Claim Objections
Claims 1, 8, 10 and 13 are objected to because of the following informalities:  
Claim 1 is objected to in the recitation of “α-amylase comprises a polypeptide” in line 4 and in the interest of improving claim form, it is suggested that the noted term be amended to recite “α-amylase comprises an amino acid sequence”.
Claim 8 is objected to in the recitation of “intracellular compartment away from its substrate” and in the interest of improving claim form, it is suggested that the noted phrase be amended to delete “away from its substrate”. 

Claim 13 is objected to as not ending with a period. See MPEP 608.01(m).

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 5-7, 10, and 11 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 (claims 6 and 7 dependent therefrom) recites the limitation "the animal".  There is insufficient antecedent basis for this limitation in the claim. The applicant may consider an amendment to claim 5 to replace “steam-flaked corn plant material of claim 1” with “animal feed composition of claim 12”.
Claims 10 and 11 depend from claim 1 and are confusing in the recitation of “wherein the transgenic plant material comprises…by weight of the steam-flaked corn plant material” because claim 1 recites “steam-flaked corn plant material comprising transgenic plant material”, not “transgenic plant material comprising a steam-flaked corn plant material”. The applicant may consider an amendment to claims 10 and 11 to replace “wherein the transgenic plant material comprises…by weight of the steam-flaked corn plant material” with “wherein the steam-flaked corn plant material comprises…by weight of the transgenic plant material”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of “Novel Food Information” (obtained from https://www.canada.ca/en/health-canada/services/food-nutrition/genetically-modified-foods-other-novel-foods/approved-products/alpha-amylase-corn-event-3272.html; published 2008, 7 pages; cited on the IDS filed on October 27, 2020; hereafter “NOVEL FOOD INFORMATION”),
“Response to APHIS/BRS Review for Technical Completeness of Syngenta’s petition for a Determination of Non-regulated Status for Corn Event 3272, assigned APHIS number 05-280-01p” (January 2007; cited on the IDS filed on October 27, 2020; hereafter “RESPONSE”), and
Zinn et al. (J. Anim. Sci. 80:1145-1156, 2002; cited on Form PTO-892; hereafter “Zinn”), and
as evidenced by Lanahan et al. (WO 03/018766 A2; cited on the IDS filed on October 27, 2020; hereafter “Lanahan”).  
The claims are drawn to a steam-flaked corn plant material comprising transgenic plant material from a transgenic corn plant or corn plant part, wherein the 
NOVEL FOOD INFORMATION teaches corn event 3272, which is a corn that produces a thermostable AMY797E α-amylase (p. 2, top). NOVEL FOOD INFORMATION teaches that event 3272-derived field corn lines may be used like other field corn lines as feed for livestock animals (p. 2, top) and that field corn hybrids will be developed from corn event 3272 which are mainly used in animal feed (p. 5, bottom). 
RESPONSE teaches event 3272 corn recombinantly expresses AMY797E α-amylase (p. 3, top). RESPONSE teaches AMY797E comprises a thermostable 797GL3 α-amylase (p. 25, under the heading “amy797E (1383 bp)” and the evidentiary reference of Lanahan is cited to show that the sequence of 797GL3 α-amylase is identical to SEQ ID NO: 1 of this application (p. 54, lines 26-28 and SEQ ID NO: 1 of Lanahan; see Appendix for sequence alignment). According to RESPONSE, AMY797E α-amylase is functionally homologous to other α-amylases (paragraph bridging pp. 3 and 4) and is not expected to have any impact on animal health, which conclusion is based in-part on the existing use of α-amylases as an additive to animal feed sources (p. 4, top and middle). RESPONSE teaches that event 3272 corn is nutritionally equivalent to maize from near-isogenic and commercial controls and teaches that consumption of event 3272 corn in animal feed does not pose a safety concern (p. 6, bottom). 

Regarding claims 8 and 9, RESPONSE teaches that the α-amylase of event 3272 corn comprises a C-terminal SEKDEL endoplasmic reticulum targeting sequence (p. 25, under the heading “amy797E (1383 bp)”.  
NOVEL FOOD INFORMATION and RESPONSE do not teach or suggest steam-flaking event 3272 corn and use of the steam-flaked event 3272 corn as a feed and in a total mixed ration. 
The reference of Zinn teaches that steam flaking of corn is known to increase the feeding value of corn to feedlot cattle (p. 1145, Abstract and Introduction). Regarding claim 13, Zinn acknowledges steam-flaked corn in a “complete mixed feed” (p. 1151, column 2, top). A “complete mixed feed” is interpreted as being synonymous with “total mixed ration” in claim 13. Zinn teaches a method for steam flaking of corn (p. 1150, column 2 to p. 1151, column 1).
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine the teachings of NOVEL FOOD INFORMATION, RESPONSE, and Zinn to steam flake event 3272 corn destined for use as an animal feed and to use the steam-flaked event 3272 corn as a feed in a total mixed ration for feedlot cattle. One would have been motivated to steam flake event 3272 corn and to use the steam-flaked event 3272 corn as a feed in a total mixed ration for feedlot cattle because NOVEL 

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 11, 14, 16, 19, and 21 of co-pending Application No. 16/798,733 (“‘733 application”). 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 4, and 12 of this application, claim 16 of the ‘733 application recites an animal feed composition comprising transgenic corn plant material from a transgenic corn plant or corn plant part comprising transgenic corn seeds or kernels, wherein the transgenic corn seeds or kernels comprise a recombinant α-amylase comprising an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1 expressed in the endosperm of the transgenic corn seeds or kernels, and wherein the transgenic corn plant material comprises (in relevant 
Regarding claim 2 of this application, claim 7 of the ‘733 application recites the recombinant α-amylase is encoded by a nucleotide sequence having at least 95% sequence identity to the nucleotide sequence of SEQ ID NO:2 and/or SEQ ID NO:3. SEQ ID NO: 2 and 3 of the ‘733 application are the same as SEQ ID NO: 2 and 3, respectively, of this application.
Regarding claim 3 of this application, claim 21 of the ‘733 application recites the transgenic corn plant or corn plant part comprises transgenic corn seeds or kernels comprising corn event 3272.
Regarding claims 5-7 of this application, claim 19 of the ‘733 application recites the animal is a domestic cattle.
Regarding claims 8 and 9 of this application, claim 11 of the ‘733 application recites the recombinant α-amylase is targeted to an intracellular compartment away from its substrate, and wherein the recombinant α-amylase is targeted to an organelle selected from the group consisting of chloroplast, vacuole, cytoplasm, apoplast and endoplasmic reticulum.
Regarding claims 10 and 11 of this application, claim 14 of the ‘733 application recites the transgenic corn plant material comprises from 50% to 100% by weight of the animal feed composition.
For these reasons, claims 1-12 are unpatentable over claims 7, 11, 14, 16, 19, and 21 of the ‘733 application. 


Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of the ‘733 application in view of Zinn (supra).
As stated above, claim 16 of the ‘733 application recites an animal feed composition comprising transgenic corn plant material from a transgenic corn plant or corn plant part comprising transgenic corn seeds or kernels, wherein the transgenic corn seeds or kernels comprise a recombinant α-amylase comprising an amino acid sequence having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1 expressed in the endosperm of the transgenic corn seeds or kernels, and wherein the transgenic corn plant material comprises (in relevant part) steam flaked corn kernels. SEQ ID NO: 1 of the ‘733 application is the same as SEQ ID NO: 1 of this application.
Claim 16 of the ‘733 application does not recite a total mixed ration. 
Zinn acknowledges steam-flaked corn in a “complete mixed feed” (p. 1151, column 2, top). A “complete mixed feed” is interpreted as being synonymous with “total mixed ration” in claim 13. 
 In view of the teachings of Zinn, it would have been obvious to one of ordinary skill in the art before the effective filing date to make a total mixed ration comprising the steam flaked corn kernels of the ‘733 application. One would have been motivated to and would have had a reasonable expectation of success to do this because Zinn acknowledges steam-flaked corn in a total mixed ration. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 4, 13, 14, 17, 19, 22, and 23 of co-pending Application No. 16/650,526 (“‘526 application”). 
Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claims 1, 4, and 12 of this application, claim 22 of the ‘526 application recites an animal feed comprising transgenic maize plant material, wherein the transgenic maize plant material comprises a polynucleotide encoding a recombinant α-amylase, wherein the animal feed comprises (in relevant part) steam flaked kernels, and claim 13 of the ‘526 application recites wherein the recombinant α-amylase has at least about 80% sequence identity to the amino acid sequence of SEQ ID NO:1. SEQ ID NO: 1 of the ‘526 application is the same as SEQ ID NO: 1 of this application.
Regarding claim 2 of this application, claim 14 of the ‘526 application recites (in relevant part) the polynucleotide comprises a nucleotide sequence having at least 80% sequence identity to the nucleotide sequence of SEQ ID NO:2 or SEQ ID NO:3. SEQ ID NO: 2 and 3 of the ‘526 application are the same as SEQ ID NO: 2 and 3, respectively, of this application.

Regarding claims 5-7 of this application, claim 4 of the ‘526 application recites dairy animal and claim 10 of the ‘526 application recites beef calf. 
Regarding claims 8 and 9 of this application, claim 19 of the ‘526 application recites the recombinant α-amylase is targeted away from its substrate, and wherein the recombinant α-amylase is targeted to the chloroplast, vacuole, cytoplasm, apoplast or endoplasmic reticulum.
Regarding claims 10 and 11 of this application, claim 23 of the ‘526 application recites the animal feed comprises at least about 10% by weight on a dry matter basis of the transgenic maize plant material.
For these reasons, claims 1-12 are unpatentable over claims 4, 14, 17, 19, 22, and 23 of the ‘526 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 13 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 22 of the ‘526 application in view of Zinn (supra).
As stated above, claim 22 of the ‘526 application recites an animal feed comprising transgenic maize plant material, wherein the transgenic maize plant material comprises a polynucleotide encoding a recombinant α-amylase, wherein the animal feed comprises (in relevant part) steam flaked kernels, and claim 13 of the ‘526 
The claims of the ‘526 application do not recite a total mixed ration. 
Zinn acknowledges steam-flaked corn in a “complete mixed feed” (p. 1151, column 2, top). A “complete mixed feed” is interpreted as being synonymous with “total mixed ration” in claim 13. 
 In view of the teachings of Zinn, it would have been obvious to one of ordinary skill in the art before the effective filing date to make a total mixed ration comprising the steam flaked corn kernels of the ‘526 application. One would have been motivated to and would have had a reasonable expectation of success to do this because Zinn acknowledges steam-flaked corn in a total mixed ration. 
For these reasons, claim 13 is unpatentable over claims 13 and 22 of the ‘526 application in view of Zinn. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 4, and 6-8 of co-pending Application No. 16/603,621 (“‘621 application”) as evidenced by RESPONSE (supra). 
Although the claims at issue are not identical, they are not patentably distinct from each other.

Regarding claims 3, 8, and 9 of this application, claim 6 of the ‘621 application recites the corn comprises corn event 3272. Evidentiary reference RESPONSE teaches that the α-amylase of event 3272 corn comprises a C-terminal SEKDEL endoplasmic reticulum targeting sequence (p. 25, under the heading “amy797E (1383 bp)”.  
Regarding claims 10 and 11 of this application, claim 4 of the ‘621 application recites the plant material comprises from about 5% to about 100% by weight of the animal feed composition. 
For these reasons, claims 1-12 are unpatentable over claims 2, 4, and 6-8 of the ‘621 application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

supra).
As stated above, claim 7 of the ‘621 application recites an animal feed composition for cattle, wherein the animal feed composition comprises plant material from a transgenic plant or plant part expressing a recombinant thermotolerant microbial α-amylase, wherein the plant material is corn, and wherein the corn is steam flaked; and claim 2 of the ‘621 application recites (in relevant part) the microbial α-amylase comprises a polypeptide having at least 80% identity to the amino acid sequence of SEQ ID NO:1 or a polypeptide encoded by a nucleotide sequence having at least 80% identity to the nucleotide sequence of SEQ ID NO:2 or SEQ ID NO:3. SEQ ID NO: 1-3 of the ‘621 application are identical to SEQ ID NO: 1-3, respectively, of this application.
The claims of the ‘621 application do not recite a total mixed ration. 
Zinn acknowledges steam-flaked corn in a “complete mixed feed” (p. 1151, column 2, top). A “complete mixed feed” is interpreted as being synonymous with “total mixed ration” in claim 13. 
 In view of the teachings of Zinn, it would have been obvious to one of ordinary skill in the art before the effective filing date to make a total mixed ration comprising the steam flaked corn of the ‘621 application. One would have been motivated to and would have had a reasonable expectation of success to do this because Zinn acknowledges steam-flaked corn in a total mixed ration. 
For these reasons, claim 13 is unpatentable over claims 2 and 7 of the ‘621 application in view of Zinn. 


Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 7,635,799 B2 (cited on the IDS filed on October 27, 2020; “’799 patent”) in view of NOVEL FOOD INFORMATION (supra), RESPONSE (supra), and Zinn (supra) and as evidenced by Lanahan (supra). 
The claims of this application are drawn to a steam-flaked corn plant material comprising transgenic plant material from a transgenic corn plant or corn plant part, wherein the transgenic plant material comprises a recombinant α-amylase expressed by the transgenic corn plant or corn plant part, and wherein the recombinant α-amylase comprises a polypeptide having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1.
Claim 11 of the ’799 patent is drawn to a corn plant comprising the genotype of corn event 3272. The specification of the ’799 patent describes corn event 3272 as a novel transgenic genotype that comprises an amy797E α-amylase gene (column 2, bottom). As stated above, the amy797E α-amylase of corn event 3272 is identical to SEQ ID NO: 1 of this application. 
Claim 11 of the ’799 patent does not recite steam-flaked corn of the claimed event 3272 corn plant and using the steam-flaked event 3272 corn as a feed in a total mixed ration for feedlot cattle.
NOVEL FOOD INFORMATION teaches corn event 3272, which is a corn that produces a thermostable AMY797E α-amylase (p. 2, top). NOVEL FOOD 
RESPONSE teaches event 3272 corn recombinantly expresses AMY797E α-amylase (p. 3, top). RESPONSE teaches AMY797E comprises a thermostable 797GL3 α-amylase (p. 25, under the heading “amy797E (1383 bp)” and the evidentiary reference of Lanahan is cited to show that the sequence of 797GL3 α-amylase is identical to SEQ ID NO: 1 of this application (p. 54, lines 26-28 and SEQ ID NO: 1 of Lanahan; see Appendix for sequence alignment). According to RESPONSE, AMY797E α-amylase is functionally homologous to other α-amylases (paragraph bridging pp. 3 and 4) and is not expected to have any impact on animal health, which conclusion is based in-part on the existing use of α-amylases as an additive to animal feed sources (p. 4, top and middle). RESPONSE teaches that event 3272 corn is nutritionally equivalent to maize from near-isogenic and commercial controls and teaches that consumption of event 3272 corn in animal feed does not pose a safety concern (p. 6, bottom). 
Regarding claim 2, given that SEQ ID NO: 1 of this application is the same as the amino acid sequence of 797GL3 α-amylase, and since SEQ ID NO: 2 of this application encodes the amino acid sequence of SEQ ID NO: 1, it follows that the amino acid sequence of 797GL3 α-amylase is encoded by a nucleotide sequence having at least 95% sequence identity to the nucleotide sequence of SEQ ID NO: 2 of this application.
amy797E (1383 bp)”.  
NOVEL FOOD INFORMATION and RESPONSE do not teach or suggest steam-flaking event 3272 corn and use of the steam-flaked event 3272 corn as a feed and in a total mixed ration. 
The reference of Zinn teaches that steam flaking of corn is known to increase the feeding value of corn to feedlot cattle (p. 1145, Abstract and Introduction). Regarding claim 13, Zinn acknowledges steam-flaked corn in a “complete mixed feed” (p. 1151, column 2, top). A “complete mixed feed” is interpreted as being synonymous with “total mixed ration” in claim 13. Zinn teaches a method for steam flaking of corn (p. 1150, column 2 to p. 1151, column 1).
In view of the teachings of NOVEL FOOD INFORMATION, RESPONSE, and Zinn, it would have been obvious to one of ordinary skill in the art before the effective filing date to steam flake the corn of the plant of the patent and to use the steam-flaked corn as a feed in a total mixed ration for feedlot cattle. Regarding claims 10 and 11, steam flaking the corn of the plant of the patent for use as an animal feed would result in 100% by weight of steam-flaked event 3272 corn. One would have been motivated to steam flake corn of the plant of the patent and to use the steam-flaked corn as a feed in a total mixed ration for feedlot cattle because NOVEL FOOD INFORMATION taught using event 3272 corn as a feed for livestock animals, and Zinn taught steam flaking of corn increases the feeding value of the corn to feedlot cattle. One would have had a reasonable expectation of success to steam flake corn of the plant of the patent and to 
For these reasons, claims 1-13 are unpatentable over claim 11 of the patent in view of NOVEL FOOD INFORMATION, RESPONSE, and Zinn. 

Claims 1, 2, and 4-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12 and 16 of U.S. Patent No. 7,557,262 B2 (cited on the IDS filed on October 27, 2020; “’262 patent”) in view of the disclosure of the ‘262 patent and Zinn (supra).
The claims of this application are drawn to a steam-flaked corn plant material comprising transgenic plant material from a transgenic corn plant or corn plant part, wherein the transgenic plant material comprises a recombinant α-amylase expressed by the transgenic corn plant or corn plant part, and wherein the recombinant α-amylase comprises a polypeptide having at least 95% sequence identity to the amino acid sequence of SEQ ID NO: 1.
Claim 12 of the ‘262 patent is drawn to (in relevant part) a seed or grain comprising an expression cassette, wherein the expression cassette comprises the polynucleotide of claim 1 operably linked to a promoter and a signal sequence, wherein the signal sequence directs the alpha-amylase to a specific compartment allowing the 
Claim 16 of the patent recites the seed or grain of claim 12, wherein the expression cassette comprises a signal sequence selected from the group consisting of an ER signal sequence, an ER retention sequence, and an ER signal sequence and an ER retention sequence.
The claims of the ‘262 patent do not recite the seed or grain is corn and do not recite steam-flaking of corn and using steam-flaked corn as a feed in a total mixed ration for feedlot cattle.
The disclosure of the ‘262 patent teaches the embodiments of corn seeds and corn grain (e.g., column 13, line 36 and column 40, line 2, respectively). The disclosure of the ‘262 patent also discloses the embodiment of a food product obtained by steam processing (column 44, lines 20-31).
The reference of Zinn teaches that steam flaking of corn is known to increase the feeding value of corn to feedlot cattle (p. 1145, Abstract and Introduction). Regarding claim 13, Zinn acknowledges steam-flaked corn in a “complete mixed feed” (p. 1151, column 2, top). A “complete mixed feed” is interpreted as being synonymous with “total mixed ration” in claim 13. Zinn teaches a method for steam flaking of corn (p. 1150, column 2 to p. 1151, column 1).

For these reasons, claims 1, 2, and 4-13 are unpatentable over claims 12 and 16 of the patent in view of the disclosure of the ‘262 patent and Zinn. 

Claims 1, 2, and 4-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16, 19, and 22 of U.S. Patent No. 7,855,322 B2 (cited on the IDS filed on October 27, 2020; “’322 patent”) in view of the disclosure of the ‘322 patent and Zinn (supra).
The claims of this application are drawn to a steam-flaked corn plant material comprising transgenic plant material from a transgenic corn plant or corn plant part, wherein the transgenic plant material comprises a recombinant α-amylase expressed by 
Claim 22 of the ‘322 patent is drawn to (in relevant part) a seed or grain comprising an expression cassette, wherein the expression cassette comprises a polynucleotide encoding an alpha-amylase operably linked to a promoter and a heterologous signal sequence, wherein the promoter is a seed-specific promoter, and wherein the heterologous signal sequence directs the alpha-amylase to a specific compartment allowing the alpha-amylase to be localized in a manner that it will not come into contact with its substrate, and claim 16 of the ‘322 patent recites the polynucleotide comprises a polynucleotide which encodes a polypeptide comprising SEQ ID NO:10. The amino acid sequence of SEQ ID NO: 10 of the ‘322 patent is the same as SEQ ID NO: 1 of this application.  
Claim 19 of the ‘322 patent recites (in relevant part) the heterologous signal sequence targets the alpha-amylase enzyme to a vacuole or endoplasmic reticulum of a plant.
The claims of the ‘322 patent do not recite the seed or grain is corn and do not recite steam-flaking of corn and using steam-flaked corn as a feed in a total mixed ration for feedlot cattle.
The disclosure of the ‘322 patent teaches the embodiments of corn seeds and corn grain (e.g., column 13, lines 27-28 and column 39, lines 46-62, respectively). The disclosure of the ‘322 patent also discloses the embodiment of a food product obtained by steam processing (column 44, lines 11-24).

In view of the disclosure of the ‘322 patent and the teachings of Zinn, it would have been obvious to one of ordinary skill in the art before the effective filing date to steam flake the corn seeds or grain of the patent and to use the steam-flaked corn seeds or grain as a feed in a total mixed ration for feedlot cattle. Regarding claims 10 and 11, steam flaking the corn seeds or grain of the patent for use as an animal feed would result in 100% by weight of the steam-flaked corn seeds or grain. One would have been motivated to and would have had a reasonable expectation of success to steam flake corn seeds or grain of the patent and to use the steam-flaked corn seeds or grain as a feed in a total mixed ration for feedlot cattle because the disclosure of the ‘322 patent teaches the embodiments of corn seeds and corn grain and discloses a food product obtained by steam processing and Zinn taught steam flaking of corn increases the feeding value of the corn to feedlot cattle taught a method for steam flaking of corn. 
For these reasons, claims 1, 2, and 4-13 are unpatentable over claims 16, 19, and 22 of the patent in view of the disclosure of the ‘322 patent and Zinn. 

Conclusion

Claims 1-13 are pending.
Claims 1-13 are rejected.
No claim is in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        
APPENDIX


ABP96602
ID   ABP96602 standard; protein; 436 AA.
XX
AC   ABP96602;
XX
DT   02-JUN-2003  (first entry)
XX
DE   797GL3 alpha-amylase maize amino acid sequence SEQ ID NO:1.
XX
KW   Self-processing plant; plant; processing enzyme; alpha-amylase; grain;
KW   pullulanase; alpha-glucosidase; glucose isomerase; glucoamylase;
KW   mesophilic; thermophilic; hyperthermophilic; transgenic plant; starch;
KW   maltodextrin; ethanol; fermentation; beverage; enzyme.
XX
OS   Zea mays.
XX
CC PN   WO2003018766-A2.
XX
CC PD   06-MAR-2003.
XX
CC PF   27-AUG-2002; 2002WO-US027129.
XX
PR   27-AUG-2001; 2001US-0315281P.
XX
CC PA   (SYGN ) SYNGENTA PARTICIPATIONS AG.
XX
CC PI   Lanahan MB,  Basu SS,  Batie CJ,  Chen W,  Craig J,  Kinkema M;
XX
DR   WPI; 2003-268420/26.
DR   N-PSDB; ACC44556.
XX
CC PT   Novel polynucleotide encoding hyperthermophilic processing enzymes e.g. 
CC PT   alpha-amylase, useful for producing plant to produce food products having
CC PT   improved taste or fermentable substrates for ethanol.
XX
CC PS   Example 1; Page 87; 158pp; English.
XX
CC   The present invention describes polynucleotides which encode processing 
CC   enzymes (e.g. alpha-amylase, pullulanase, alpha-glucosidase, glucose 
CC   isomerase, or glucoamylase) that are optimised for expression in plants. 
CC   The polynucleotides encode mesophilic, thermophilic or hyperthermophilic 
CC   processing enzymes, which are activated under suitable conditions to act 
CC   upon the desired substrate. Also described are self-processing transgenic
CC   plants and plant parts, e.g. grain, which express one or more of these 
CC   enzymes and have an altered composition that facilitates plant and grain 
CC   processing. Also described is a method (M) for converting starch to 
CC   starch-derived products in a transformed plant part (TPP), by activating 
CC   the starch processing enzyme contained in it. Transgenic grain is useful 
CC   for preparing maltodextrin. A transformed plant (TP) can be used to 
CC   produce food products having improved taste and to produce fermentable 
CC   substrates for ethanol and fermented beverages. (M) eliminates the need 
CC   to mill or physically disrupt the integrity of plant parts prior to 
CC   recovery of starch-derived products. The present sequence represents 
CC   maize 797GL3 alpha-amylase, which is given in the exemplification of the 
CC   present invention
XX
SQ   Sequence 436 AA;

  Query Match             100.0%;  Score 2459;  DB 3;  Length 436;
  Best Local Similarity   100.0%;  
  Matches  436;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAKYLELEEGGVIMQAFYWDVPSGGIWWDTIRQKIPEWYDAGISAIWIPPASKGMSGGYS 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAKYLELEEGGVIMQAFYWDVPSGGIWWDTIRQKIPEWYDAGISAIWIPPASKGMSGGYS 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 MGYDPYDYFDLGEYYQKGTVETRFGSKQELINMINTAHAYGIKVIADIVINHRAGGDLEW 120

Qy        121 NPFVGDYTWTDFSKVASGKYTANYLDFHPNELHAGDSGTFGGYPDICHDKSWDQYWLWAS 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 NPFVGDYTWTDFSKVASGKYTANYLDFHPNELHAGDSGTFGGYPDICHDKSWDQYWLWAS 180

Qy        181 QESYAAYLRSIGIDAWRFDYVKGYGAWVVKDWLNWWGGWAVGEYWDTNVDALLNWAYSSG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 QESYAAYLRSIGIDAWRFDYVKGYGAWVVKDWLNWWGGWAVGEYWDTNVDALLNWAYSSG 240

Qy        241 AKVFDFPLYYKMDAAFDNKNIPALVEALKNGGTVVSRDPFKAVTFVANHDTDIIWNKYPA 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 AKVFDFPLYYKMDAAFDNKNIPALVEALKNGGTVVSRDPFKAVTFVANHDTDIIWNKYPA 300

Qy        301 YAFILTYEGQPTIFYRDYEEWLNKDKLKNLIWIHDNLAGGSTSIVYYDSDEMIFVRNGYG 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 YAFILTYEGQPTIFYRDYEEWLNKDKLKNLIWIHDNLAGGSTSIVYYDSDEMIFVRNGYG 360

Qy        361 SKPGLITYINLGSSKVGRWVYVPKFAGACIHEYTGNLGGWVDKYVYSSGWVYLEAPAYDP 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 SKPGLITYINLGSSKVGRWVYVPKFAGACIHEYTGNLGGWVDKYVYSSGWVYLEAPAYDP 420

Qy        421 ANGQYGYSVWSYCGVG 436
              ||||||||||||||||
Db        421 ANGQYGYSVWSYCGVG 436